Citation Nr: 0700642	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-14 583	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include separate evaluations for each ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION


The veteran served on active duty from August 1977 to July 
1979.  

This case matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Indianapolis, Indiana, (hereinafter 
RO).  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

On October 18, 2004, the Board issued a decision which denied 
the veteran's claim for an increased rating for tinnitus.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2005, the Court issued an Order granting a Joint 
Motion for Remand, which found deficiencies within the 
Board's October 2004 decision.  Under these circumstances, 
the Board finds that its prior decision in October 2004 
equates to a denial of due process and therefore must be 
vacated.  

Accordingly, in order to prevent any prejudice to the 
veteran, the October 2004 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the October 2004 decision by the Board had never been 
issued.


ORDER

The October 18, 2004, decision of the Board is vacated.




	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


